—Judgment, Supreme Court, New York County (Jerome Hornblass, J., at Hinton hearing; Alvin Schlesinger, J., at jury trial and sentence), rendered April 4, 1995, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s Rosario claim is unpreserved for appellate review because he failed to request a sanction for the destruction of the scrap paper notations in question (see, People v Graves, 85 NY2d 1024), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that defendant was not prejudiced by the destruction of the notes given the overwhelming evidence of guilt.
Closure of the courtroom during the testimony of the undercover officer was justified by his Hinton hearing testimony that he was presently involved in ongoing investigations in the precise location where defendant was arrested, and that he had been threatened in the past (see, People v Mensah, 226 AD2d 161, lv denied 88 NY2d 989). Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.